DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings submitted 7/26/2021 are acknowledged and acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (European Patent Document EP 2141436 A2) in view of Brown et al. (U.S. Patent Application Publication 2013/0061737).

In regards to claim 1, Brown et al (henceforth referred to as Brown) disclose an upper receiver assembly of a firearm (item 26 of figure 4), the upper receiver assembly comprising:
an upper receiver comprising a bolt carrier assembly.  As depicted in figure 4, a bolt carrier (item 18) is shown as a portion of the upper receiver, wherein the bolt carrier
assembly is movable between a locked position and an unlocked position.  The bolt carrier of Brown is movable between a firing and a rearward position (see figures 5 and 6);
a barrel coupled with the upper receiver (item 42);
a hand guard comprising a first opening configured to accommodate the barrel.  Item 36 of figure 5 depicts a handguard with a opening for the barrel,
Brown does not disclose the hand guard comprising one or more rails protruding into the opening, although Brown does teaches a portion of the handguard opening allowing for a sliding component (see figure 8).  However, Brown737 et al (henceforth referred to as Brown737) teaches a configuration with a handguard portion including “rails” (items 61) that interface with channels  of a sliding portion (see recesses in figure 6) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the configuration of Brown737 with the handguard of Brown to allow for smooth confined sliding motion;
As modified with Brown737, a charging trolley is disclosed comprising one or more channels configured to accommodate the one or more rails (see component attached to arm (70) that slides along handguard opening (figure 10), 
wherein the charging trolley is movable along the one or more rails between a rest position and a charging position.  The “trolley” slides along the modified rail between a firing and rearward position; 
and a rod coupled to a rear portion of the charging trolley, the rod is configured to move the bolt carrier assembly away from the locked position when the charging trolley is moved away from the rest position (item 62).

In regards to claim 2, Brown discloses that the hand guard is coupled with the upper receiver (see figures). 

In regards to claim 3, Brown discloses that the hand guard is coupled with the barrel.  Note that the components of the firearm are coupled together. 

In regards to claim 5, Brown discloses that the upper receiver comprises a through opening configured to accommodate the rod and to allow the rod to move the bolt carrier assembly away from the locked position (see configuration of figure 6). 

In regards to claim 6, Brown discloses a charging base coupled to a front portion of the charging trolley and extending through a second opening in the hand guard. The portion transitioning between the arm (item 70) and the “charging trolley” constitutes the claimed charging base (see figure 11).

In regards to claim 7, Brown discloses a charging handle rotationally coupled with the charging base, wherein the charging handle is movable between a folded position and an extended position.  As shown in figures 13 and 14 of Brown, an arm rotates from a folded position to an extended position.

In regards to claim 8, Brown discloses a charging trolley (see annotated figure 9), but fails to teach that the trolley comprises one or more channels configured to accommodate one or more rails associated with a hand guard.  However, Brown737 teaches a configuration with a handguard portion including “rails” (items 61) that interface with channels of a sliding portion (see recesses in figure 6) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide the configuration of Brown737 with the handguard of Brown to allow for smooth confined sliding motion; 
wherein the charging trolley is movable along the one or more rails between a rest position and a charging position.  The “trolley” slides along the modified rail between a firing and rearward position; 
and a rod coupled to a rear portion of the charging trolley (item 62), the rod is configured to move a bolt carrier assembly away from a locked position when the charging trolley is moved away from the rest position.  The rod of Brown moves the bolt carrier as claimed. 

In regards to claim 9, Brown discloses a charging base coupled to a front portion of the charging trolley (see annotated figure 9). 

In regards to claim 10, Brown discloses a charging handle rotationally coupled with the charging base, wherein the charging handle is movable between a folded position and an extended position (see annotated figure 9 and also figures 13 and 14). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (European Patent Document EP 2141436 A2) and Brown et al. (U.S. Patent Application Publication 2013/0061737) as applied to claim 1 above, and further in view of Larson et al. (U.S. Patent Application Publication 2011/0271827).

In regards to claim 4, Brown fails to disclose a return spring positioned between the upper receiver and the charging trolley, wherein the rod is positioned within the return spring.  However, Larson et al (henceforth referred to as Larson) teaches rod portion attached to a bolt carrier with charging handles attached to the opposed end and with the rod positioned in the spring.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a return spring in the position of Larson (surrounding and along the rod of Brown) with the Brown rod component to allow for the assisted return of the charging handle (and trolley) back to the initial position.


    PNG
    media_image1.png
    434
    648
    media_image1.png
    Greyscale


Summary/Conclusion
Claims 1-10 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641